 
Exhibit 10.1

 
MPM TECHNOLOGIES, INC.


CONVERTIBLE NOTE PURCHASE AGREEMENT


April 29, 2013


This Convertible Note Purchase Agreement (this "Agreement") is made as of April
29, 2013 by and among MPM Technologies, Inc., a Washington corporation (the
"Company"), and each of the purchasers listed on Exhibit A attached to this
Agreement (each a "Purchaser" and together the "Purchasers").


RECITALS


The Company desires to issue and sell, and each Purchaser desires to purchase, a
convertible promissory note in substantially the form attached to this Agreement
as Exhibit B (the "Note") which shall be convertible on the terms stated therein
into equity securities of the Company. The Notes and the equity securities
issuable upon conversion or exercise thereof (and the securities issuable upon
conversion of such equity securities) are collectively referred to herein as the
"Securities."


AGREEMENT


In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt and adequacy of which are hereby acknowledged,
the parties to this Agreement agree as follows:


1. Purchase and Sale of Notes.


(a.) Sale and Issuance of Notes. Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase at the Closing (as defined below)
and the Company agrees to sell and issue to each Purchaser a Note in the
principal amount set forth opposite such Purchaser's name on Exhibit A. The
purchase price of each Note shall be equal to 100% of the principal amount of
such Note. The Company's agreements with each of the Purchasers are separate
agreements, and the sales of the Notes to each of the Purchasers are separate
sales.


(b.) Closing; Delivery.


(i.) Each purchase and sale of the Notes shall take place at the Company's
offices at such time and place as the Company and the Purchasers mutually agree
upon, orally or in writing (each, a "Closing"). The Company shall update Exhibit
A to reflect each sale of Notes and such update shall not constitute an
amendment of this Agreement.


(ii.) At each Closing, the Company shall deliver to each Purchaser the Note to
be purchased by such Purchaser against (1) payment of the purchase price
therefor by check payable to the Company or by wire transfer to a bank
designated by the Company, (2) delivery of counterpart signature pages to this
Agreement and (3) delivery of a validly

 
 

--------------------------------------------------------------------------------

 
 

 
completed and executed IRS Form W-8 BEN or IRS Form W-9, as applicable,
establishing such Purchaser's exemption from withholding tax, which forms are
attached to this Agreement as Exhibit C

 
2. Stock Purchase Agreement.  Each Purchaser understands and agrees that the
conversion of the Notes into equity securities of the Company will require such
Purchaser's execution of certain agreements relating to the purchase and sale of
such securities as well as any rights relating to such equity securities.


3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that:


(a.) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Oregon and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a material adverse effect on its
business or properties.


(b.) Authorization. This Agreement, the Notes, and the stock issuable upon
conversion of the Notes, have been duly authorized by the Board of Directors of
the Company; however, (i) no shareholder approval has been obtained, (ii) the
Company has not obtained the necessary corporate approval for the authorization
of the issuance of any additional shares of Series A Preferred Stock or any new
series of Preferred Stock into which the Notes may convert (together, the
"Preferred Stock"), or and (iii) a sufficient number of shares of Preferred
Stock has not been authorized under the Company's Articles of Incorporation to
provide for the issuance of such shares upon conversion or exercise (as
applicable) of the Notes. This Agreement and the Notes, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors' rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.


 (c) Title to Property and Assets. The Company has good and marketable title to
all of its properties, intangible and tangible assets that it owns free and
clear of all mortgages, liens, loans, claims and encumbrances, except liens for
current taxes and assessments not yet due and minor liens and encumbrances which
arise in the ordinary course of business and which do not, in any case, in the
aggregate, materially detract from the value or use of the property subject
thereto or materially impair the operations of the Company. With respect to the
property and assets it leases, the Company is in material compliance with such
leases and holds a valid leasehold interest free of all liens, claims or
encumbrances.

 
 

--------------------------------------------------------------------------------

 

(d) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company's knowledge, currently threatened before any court,
administrative agency, or other governmental body (nor, to the Company's
knowledge, is there any basis for any such action, suit, proceeding or
investigation) that might result, either individually or in the aggregate, in a
material adverse effect to the Company. The Company is not a party or subject
to, and none of its assets is bound by, the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit or proceeding by the Company currently
pending or that the Company intends to initiate.


4. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company that:


(a.) Authorization. Such Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.


(b.) Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser's representation to the Company, which
by the Purchaser's execution of this Agreement, the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.


(c.) Knowledge; Experience.  The Purchaser and its counsel and, if applicable,
other representatives have been afforded access to all information and documents
requested and the opportunity to meet with and ask questions of the Company's
management and other parties with which the Company has or is doing business.
The Purchaser acknowledges that it has not requested the Company to disclose any
information related in any way to any of the Company’s financial statements,
accounting data, financial condition or results of operations, and that the
Company has not disclosed to Purchaser any such information or any material
non-public information. The Purchaser acknowledges that (i) there are no
representations and warranties other than those expressly set forth in this
Agreement, and (ii) the Purchaser has not relied nor will rely in respect of
this Agreement or the transactions contemplated thereby upon any document or
written or oral information furnished to or discovered by the Purchaser at any
time, other than this Agreement, including the schedules hereto. The Company
will not have or be subject to any liability to the Purchaser or any other
person resulting from the distribution to the Purchaser, or the Purchaser's use
of, any information not expressly contained in this Agreement (including,
without limitation, any offering memorandum provided to the Purchaser).  The
Purchaser (i) has carefully read this Agreement and the Note, (ii) has had the
opportunity to consult independent financial, tax, valuation, legal, and other
experts, (iii) understands that the investment in the Securities involves a high
degree of risk and is suitable only for persons of adequate financial means who
have no need for liquidity, (iv) recognizes the highly speculative nature of the
investment in the Securities and understands that the Purchaser may not be able
to liquidate this investment, (v) understands that he or she could sustain a
complete loss of the investment in the

 
 

--------------------------------------------------------------------------------

 
 

 
Securities and is able to bear the economic risk of losing this entire
investment, and (vi) has significant prior investment experience, including
investment in non listed or non registered securities.

 
(d.) Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the "Securities Act"), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser's representations as expressed herein. The Purchaser understands that
the Securities are "restricted securities" under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale. The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser's control, and which the Company is
under no obligation and may not be able to satisfy.


(e.) Legends. The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:


(i.) "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."


(ii.) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.


(g.) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.



 
 

--------------------------------------------------------------------------------

 
 
(h.) No Other Representations. The Purchaser is not relying on any
representations and warranties of the Company in connection with the purchase of
the Securities, other than the representations and warranties of the Company in
Section 3.


5. Conditions of the Purchasers' Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:


(a.) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true in all material respects on and as
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.


(b.) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.


6. Conditions of the Company's Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:


(a.) Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.


(b.) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.


(c.) Delivery of Form W-8 BEN or Form W-9 . Each Purchaser shall have completed
and delivered to the Company a validly executed IRS Form W-8 BEN or IRS Form
W-9, as applicable, establishing such Purchaser's exemption from withholding
tax.

 
 

--------------------------------------------------------------------------------

 


7. Miscellaneous.


(a.) Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


(b.) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.


(c.) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.


(d.) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


(e.) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the address of a Purchaser as
set forth on Exhibit A, as such exhibit may be updated from time to time, and to
the Company, 1727 E. Springfield Avenue, Ste. C, Spokane, WA 99202, Attention:
Peter Chase, Chief Executive Officer, with a copy to Peter E. Moye, K&L Gates
LLP 618 W. Riverside Avenue, Suite 300, Spokane, WA  99201 or as subsequently
modified by written notice.


(f.) Finder's Fee. Each Purchaser agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder's fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder's fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.


(g.) Amendments and Waivers.  Any term of this Agreement may be amended or
waived only with the written consent of the Company and the holders of at least
a majority in interest of the Notes. Any amendment or waiver effected in
accordance with

 
 

--------------------------------------------------------------------------------

 
 
this Section 8(g) shall be binding upon each Purchaser and each transferee of
the Securities, each future holder of all such Securities, and the Company.
 
(h.) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms.


(i.) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.


(j.) Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the Securities.


The parties have executed this Convertible Note Purchase Agreement as of the
date first written above.


COMPANY: MPM Technologies, Inc.




By:  ____________________                                                    
Name: Peter Chase
Title: President


PURCHASERS:
 
_______________________



_______________________



Exhibit A - Schedule of Purchasers
Exhibit B - Form of Promissory Note
Exhibit C - Purchaser Withholding Exemptions

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
SCHEDULE OF PURCHASERS


Name/Address and Facsimile Number of Purchasers
 
Original Principal Amount of Note
   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF CONVERTIBLE PROMISSORY NOTE



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


PURCHASER WITHHOLDING EXEMPTIONS



